NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CATIVO,                                    No.    16-72569

                Petitioner,                     Agency No. A042-241-178

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 5, 2019**
                              Pasadena, California

Before: SCHROEDER and FRIEDLAND, Circuit Judges, and ROSENTHAL,***
District Judge.

      Petitioner Juan Cativo, a native and citizen of El Salvador, petitions for

review of a decision of the Board of Immigration Appeals (“BIA”) denying him



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252(a).1 Reviewing the BIA’s factual findings for substantial

evidence, Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en

banc), we deny the petition.

      The record does not compel the conclusion that it is more likely than not that

Cativo “would face any particular threat of torture beyond that of which all citizens

of [El Salvador] are at risk” were he to be removed to that country. Dhital v.

Mukasey, 532 F.3d 1044, 1051-52 (9th Cir. 2008); see also 8 C.F.R. § 208.18(a).

Cativo has never been the victim of violence in El Salvador. He was not

physically harmed during the robbery attempt that he described in his testimony

before the Immigration Judge, and it does not appear that his family was

specifically targeted during that attempt. That fact alone distinguishes Bringas-

Rodriguez, in which the petitioner had been “horrifically abused” by family

members and a neighbor because he was gay. 850 F.3d at 1056.


      1
         The United States Supreme Court recently granted certiorari in Nasrallah
v. Barr, No. 18-1432 (Oct. 18, 2019), which presents the question “[w]hether,
notwithstanding Section 1252(a)(2)(C), the courts of appeals possess jurisdiction to
review factual findings underlying denials of withholding (and deferral) of removal
relief.” Petition for a Writ of Certiorari, Nasrallah v. Barr, No. 18-1432 (May 14,
2019). We decide this case in accordance with current Ninth Circuit precedent,
under which we have jurisdiction over Cativo’s challenge to the denial of deferral
of removal under the CAT. See Pechenkov v. Holder, 705 F.3d 444, 448 (9th Cir.
2012). Because any determination by the Supreme Court that we lack jurisdiction
would have no effect on the outcome of this case, we proceed under our existing
caselaw.

                                          2
      To attempt to establish that it is more likely than not that he would be

tortured by, at the instigation of, or with the consent or acquiescence of the

government or government officials in El Salvador, as required to obtain CAT

relief, Cativo offered only generalized country conditions evidence about

discrimination against the LGBT community and people with HIV/AIDS.

Although the BIA acknowledged evidence of violence against gay individuals in El

Salvador, it held that this evidence did not “establish a sufficient level of gross,

flagrant, or mass violations of human rights such that deferral of removal should be

granted.” Nothing in the record belies that determination. Cativo does not

challenge before this court the BIA’s conclusion that “there is no evidence of a

specific or deliberate intent to deprive him of [HIV] medication,” so any such

challenge is forfeited. See Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1260 (9th Cir.

1996).

      PETITION DENIED.




                                           3